FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                           VIVIAN LONG
                                                                                Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas               MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building               P. O. Box 9540
                                                                              79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                 (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                      June 16, 2015

Jarrod Neal Flaming                            Wally Hatch
TDCJ-ID #1679601                               District Attorney
Jester III Unit                                225 Broadway, Suite 1
3 Jester Road                                  Plainview, TX 79072-8050
Richmond, TX 77406                             * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00073-CR, 07-15-00074-CR
          Trial Court Case Number: A-18635-1011, B-18377-1004

Style: Jarrod Neal Flaming v. The State of Texas

Dear Mr. Flaming and Mr. Hatch:

          The Court has issued mandate in the captioned cause.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

 xc:     Honorable Kregg Hukill (DELIVERED VIA E-MAIL)
         Carla Cannon (DELIVERED VIA E-MAIL)